DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 2 of 17/194,883
A system comprising: a computing device of a user; a remote server configured to store credential data for a pre-specified infrastructure wireless network, wherein the credential data are pre-specified by the user; and a loudspeaker comprising: an enclosure comprising a base surface, at least one sidewall, and a smooth top surface that collectively define a volume, wherein the smooth top surface comprises a dielectric material coupled to a capacitive touch user interface comprising at least one capacitive sense electrode, wherein the capacitive touch user interface is configured such that the user can control the loudspeaker by touching the smooth top surface of the loudspeaker; a plurality of speakers disposed within the volume, wherein the 

Claim 3 of 17/194,883


A loudspeaker comprising: an enclosure defined by a base surface, a smooth top surface, and one or more sidewalls, wherein: the enclosure defines a volume; the enclosure is free-standing when sitting on the base surface; and the smooth top surface comprises a dielectric material; a low-frequency speaker and a high-frequency speaker within the volume defined by the enclosure; one or more circuit boards within the enclosure, wherein the one or more circuit boards comprise a first circuit board that is below the top surface and above the speakers; a wireless communication circuit chip inside the enclosure and connected to the one or more circuit boards, wherein the wireless communication circuit chip is for: receiving, wirelessly from a mobile device 



A loudspeaker comprising: an enclosure comprising a base surface, at least one sidewall, and a smooth top surface that collectively define a volume, wherein the smooth top surface comprises a dielectric material coupled to a capacitive touch user interface comprising at least one capacitive sense electrode, wherein the capacitive touch user interface is configured such that a user can control the loudspeaker by touching the smooth top surface of the loudspeaker; a plurality 

The loudspeaker of claim 16, wherein the credential data are pre-specified by the user by being stored on a remote server, wherein the remote is in communication with the computing device of the user.

A system comprising: a loudspeaker comprising: an enclosure that defines an internal volume, wherein the enclosure comprises a smooth outer surface that does not include protrusions extending therefrom and that comprises a dielectric material of a capacitive touch user interface; a low-frequency speaker and a high-frequency speaker within the volume defined by the enclosure; one or more circuit boards within the enclosure, wherein the one or more circuit boards 





	Claims 2-3 & 16-17 (of application 17/194,883, hereinafter referred to as ‘883) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 10 of patent No. 10785550 (hereinafter referred to as ‘550).  
Claims 2-3 & 16-17 of ‘883 are obvious various wordings of ‘550 claims 1 & 10. 

Claim 2 of 17/194,883
A system comprising: a computing device of a user; a remote server configured to store credential data for a pre-specified infrastructure wireless network, wherein the credential data are pre-specified by the user; and a loudspeaker comprising: an enclosure comprising a base surface, at least one sidewall, and a smooth top surface that collectively define a volume, 

Claim 3 of 17/194,883
The system of claim 1, wherein the remote server is communicably coupled to the computing device, and wherein the computing device is configured to receive an input comprising the credential data for the pre-specified infrastructure wireless network for storage on the remote server.

A loudspeaker comprising: an enclosure defined by a base surface, a smooth top surface, and one or more sidewalls, wherein: the enclosure defines a volume; the enclosure is free-standing when sitting on the base surface; and the smooth top surface comprises a dielectric material; a low-frequency speaker and a high-frequency speaker within the volume 



A loudspeaker comprising: an enclosure comprising a base surface, at least one sidewall, and a smooth top surface that collectively define a volume, wherein the smooth top surface comprises a dielectric 

Claim 17 of 17/194,883
The loudspeaker of claim 16, wherein the credential data are pre-specified by the user by being stored on a remote server, wherein the remote is in communication with the computing device of the user.

A system comprising: a loudspeaker comprising: an enclosure that defines an internal volume, wherein the enclosure comprises a smooth outer surface that does not include protrusions extending 

Claim 11 of 10856059
The system of claim 9, wherein the infrastructure wireless network comprises an infrastructure Wi-Fi network.


The system of claim 11, further comprising a remote network server that is in communication with the mobile device, wherein the remote network server stores the credential data for the infrastructure wireless network and an identifier for the loudspeaker.

Claim 13 of 10856059
The system of claim 12, wherein the loudspeaker further comprises a memory connected to the one or more circuit boards, wherein: the memory stores the credential data for the infrastructure wireless network; and the wireless communication circuit uses the credential data to communicate via the infrastructure wireless network.




	Claims 2-3 & 16-17 (of application 17/194,883, hereinafter referred to as ‘883) are rejected on the ground of nonstatutory obviousness-type double patenting as 
Claims 2-3 & 16-17 of ‘883 are obvious various wordings of ‘059 claims 1, 9 & 11-13. 

Claims 2-21 are allowable when double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          					12/1/2021